            Case 6:19-bk-04848-CCJ        Doc 33     Filed 10/15/19    Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
IN RE:

ASHBY ALLAN MCCLANAHAN JR.                                 CASE NO. 6:19-bk-04847
      Debtor.                                              Chapter 7
___________________________________/

                               CERTIFICATE OF MAILING
                      (Notice of Bankruptcy and Section 341(a) meeting)


        I HEREBY CERTIFY that a true and correct copy of the Amended Notice of Bankruptcy
Case (amended to correct date and time). Section 341(a) meeting to be held on 10/17/2019 at
9:00 AM at Orlando, FL (687) Suite 1203B, George C. Young Courthouse, 400 West
Washington Street. Last day to oppose discharge or dischargeability is 10/21/2019, Document
No. 22, and of this Certificate of Mailing, has been provided by U.S. Mail, postage prepaid, or
electronic delivery, to those creditor’s and/or parties in interest listed on the Court’s matrix
attached hereto, this 16th day of October 2019.

                                            ___________________________________
                                            MARIE S.M. DICKINSON, ESQUIRE
                                            Fla Bar No. 126215
                                            P.O. Box 667
                                            Sanford, FL 32772
                                            Telephone: 407.322.6012
                                            Facsimile: 407.386.7229
                                            E-Mail: servicedickinsonlaw@gmail.com
Label Matrix for local noticingCase 6:19-bk-04848-CCJ        Doc 33 Filed 10/15/19
                                              Booker and Associates                                    Page
                                                                                                        Bright2House
                                                                                                                of 2Networks
113A-6                                        1019 Town Center Drive, Ste 201                             P.O. Box 790450
Case 6:19-bk-04848-CCJ                        Orange City, FL 32763-8253                                  Saint Louis, MO 63179-0450
Middle District of Florida
Orlando
Tue Oct 15 21:41:31 EDT 2019
Florida Department of Revenue                 Healthcare Finance                                          Healthcare Finance Direct LLC
Bankruptcy Unit                               1707 Eye St, Suite 300                                      1707 Eye Street Suite 300
Post Office Box 6668                          Bakersfield, CA 93301-5208                                  Bakersfield, CA 93301-5208
Tallahassee FL 32314-6668


(p)INTERNAL REVENUE SERVICE                          Internal Revenue Service                             Kepler Family Enterprises, LLC
CENTRALIZED INSOLVENCY OPERATIONS                    Post Office Box 7346                                 280 N. Kepler Rd
PO BOX 7346                                          Philadelphia PA 19101-7346                           Deland, FL 32724-4712
PHILADELPHIA PA 19101-7346


Kim Booker                                           Laser Spine Institute                                Marlin Leasing
1019 Town Center Drive, Ste 201                      5332 Avion Park Drive                                300 Fellowship Rd
Orange City, FL 32763-8253                           Tampa, FL 33607-1412                                 Mt. Laurel, NJ 08054-1727



Pitney Bowes Global Finance Services LLC             Seminole County Tax Collector                        United States Trustee - ORL7/13
P.O. Box 371887                                      Post Office Box 630                                  Office of the United States Trustee
Pittsburgh, PA 15250-7887                            Sanford FL 32772-0630                                George C Young Federal Building
                                                                                                          400 West Washington Street, Suite 1100
                                                                                                          Orlando, FL 32801-2210

Wells Fargo Card Services                            Ashby Allan McClanahan Jr                            Marie S.M. Dickinson
P.O. Box 51193                                       PO Box 667                                           Marie S.M. Dickinson, Esquire
Los Angeles, CA 90051-5493                           SANFORD, FL 32772-0667                               Post Office Box 667
                                                                                                          Sanford, FL 32772-0667


Richard B Webber
Post Office Box 3000
Orlando, FL 32802-3000




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service                             End of Label Matrix
400 W Bay Street                                     Mailable recipients     18
Jacksonville, FL 32202                               Bypassed recipients      0
                                                     Total                   18
